Fourth Court of Appeals
                                        San Antonio, Texas
                                           September 16, 2015

                                           No. 04-15-00207-CR


                                         Jessica G. CASTILLO,
                                                Appellant

                                                     v.
                                        The State of TexasAppellee
                                          The STATE of Texas,
                                                 Appellee

                        From the County Court at Law No. 4, Bexar County, Texas
                                        Trial Court No. 458109
                                    Jason Garrahan, Judge Presiding

                                                ORDER
             The State’s Motion for Extension of Time to File the Brief has been GRANTED. Time is
      extended to October 16, 2015.

                                                          PER CURIAM
      ATTESTED TO:       ____________________________
                         KEITH E. HOTTLE
                         CLERK OF COURT




cc:             Daniel De La Garza                          Andrew Warthen
                1800 McCullough                             Paul Elizondo Tower
                San Antonio, TX 78212                       101 W. Nueva St.
                                                            San Antonio, TX 78205